DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 13 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to an active matrix display device having a plurality of pixel circuit and a control circuit which is a demultiplexer circuit for supplying video signal to data signal lines of the display device. The sole independent claim 1 identifies, inter alia, the uniquely distinct features:
in the demultiplexer circuit,
the plurality of demultiplexers is grouped into a plurality of sets with a predetermined number of demultiplexers as one set,
the connection control switching elements included in the predetermined number of demultiplexers in each of the plurality of sets are arranged to be aligned in an extending direction of the plurality of data signal lines with a predetermined number of the switching elements as a unit while positions of the connection control switching elements included in the predetermined number of demultiplexers in the each of the plurality of sets are sequentially shifted in a perpendicular direction with respect to the plurality of data signal lines, and

in all two adjacent sets among the plurality of set, a direction in which positions of the connection control switching elements included in the predetermined number of demultiplexers of one set are shifted in the perpendicular direction with the predetermined number of switching elements as the unit and a direction in which positions of the connection control switching elements included in the predetermined number of demultiplexers of another set are shifted in the perpendicular direction with the predetermined number of switching elements as the unit are opposite to each other.   
The closest prior art of:
Lin et al. (U.S. Patent No. 10,733,952) discloses a display in with a control circuit (20) having switching elements (T1 and T2) in Fig. 2, and (T1, T2 and T4, T5) shifting in the vertical direction.
Imai (US 2018/0068615) discloses an active matrix display in which position of switching elements of one group of one set  is shifted in vertical direction with predetermined number of switching elements, and a position of another group with switching elements of another set is shifted in the vertical direction with predetermined number of switching elements is opposite.
However, either singularly or in combination, fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shima (U.S. Patent No. 10,490,147) discloses an active matrix display device in Figs. 8 and 9 having control circuit shifts in the vertical direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692